 



Page 1 of 14   EXHIBIT 10.5

EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is effective July 12, 2005, by
and between George B. Sundby (“Executive”) and ABM Industries Incorporated
(“ABM”) for itself and on behalf of its subsidiary corporations as applicable
herein.
WHEREAS, the subsidiaries of ABM are engaged in the building maintenance and
related service businesses, and
WHEREAS, Executive is experienced in the administration, finance, marketing,
and/or operation of such services, and
WHEREAS, ABM and its subsidiaries have invested significant time and money to
develop proprietary trade secrets and other confidential business information,
as well as invaluable goodwill among its customers, sales prospects and
employees, and
WHEREAS, ABM and its subsidiaries have disclosed or will disclose to Executive
such proprietary trade secrets and other confidential business information which
Executive will utilize in the performance of his duties and responsibilities as
Executive Vice President & Chief Financial Officer and under this Agreement; and
WHEREAS, Executive wishes to, or has been and desires to remain employed by ABM,
and to utilize such proprietary trade secrets, other confidential business
information and goodwill in connection with his employment;
NOW THEREFORE, Executive and ABM agree as follows:

1.   EMPLOYMENT. ABM hereby agrees to employ Executive, and Executive hereby
accepts such employment, on the terms and conditions set forth in this
Agreement.   2.   TITLE. Executive’s title shall be Executive Vice President &
Chief Financial Officer of ABM, subject to modification as determined by ABM’s
Board of Directors.   3.   DEFINITIONS. The capitalized terms used in this
agreement shall have the following definitions:

  A.   “AAA” means the American Arbitration Association.     B.   “ABM” means
ABM Industries Incorporated and its successors and assigns.     C.   “Base
Salary” means the salary paid under Paragraph 7A for the applicable Fiscal Year.
    D.   “Board” means the Board of Directors of ABM.

 



--------------------------------------------------------------------------------



 



Page 2 of 14    

E.   “Bonus” means a performance-based bonus payable under Paragraph 7B of this
Agreement.   F.   “Chief Executive Officer” means the Chief Executive Officer of
ABM.   G.   “Company” means ABM, its subsidiaries, successors, and assigns.   H.
  “Compensation Committee” means the Compensation Committee of the Board.   I.  
“EPS” means earnings per share for the applicable Fiscal Year as reported by ABM
in its Annual Report on Form 10-K.   J.   “Executive” means George B. Sundby.  
K.   “Extended Term” means the period for which this agreement is extended under
Paragraph 15 of this Agreement.   L.   “Fiscal Year” means the period beginning
on November 1 of a calendar year and ending on October 31 of the following
calendar year or such other period as shall be designated by the Board as ABM’s
fiscal year.   M.   “Initial Term” is the period beginning on July 12, 2005 and
ending October 31, 2007, unless sooner terminated under Paragraph 16 of this
Agreement.   N.   “Insurance Contribution” means ABM’s contribution to provide
group health and life insurance for Executive and excludes any payment by
Executive for such coverage.   O.   “Just Cause” means (i) theft or dishonesty,
(ii) more than one instance of neglect or failure to perform employment duties,
(iii) more than one instance of inability or unwillingness to perform employment
duties, (iv) insubordination, (v) abuse of alcohol or other drugs or substances
affecting Executive’s performance of his employment duties, (vi) material and
willful breach of this Agreement, (vii) other misconduct, unethical or unlawful
activity, (viii) a conviction of or plea of “guilty” or “no contest” to a felony
under the laws of the United States or any state thereof, or (ix) a conviction
of or plea of “guilty” or “no contest” to a misdemeanor involving a crime of
moral turpitude under the laws of the United States or any state thereof.   P.  
“Modification Period” means the remainder of the Initial or the then current
Extended Term, as applicable, of this Agreement, following the change in
Executive’s employment status from that of a full-time employee to that of a
part-time employee under Paragraph 14 of this Agreement.

 



--------------------------------------------------------------------------------



 



Page 3 of 14    

  Q.   “Performance Assessment” means the Chief Executive Officer’s annual
assessment of Executive’s performance against the Performance Criteria.     R.  
“Performance Criteria” means the performance criteria for Executive established
annually by the Chief Executive Officer in accordance with Paragraph 7B of this
Agreement.     S.   “Proprietary Information” means Company’s proprietary trade
secrets and other confidential information not in the public domain, including
but not limited to specific customer data such as: (i) the identity of Company’s
customers and sales prospects, (ii) the nature, extent, frequency, methodology,
cost, price and profit associated with services and products purchased from
Company, (iii) any particular needs or preferences regarding its service or
supply requirements, (iv) the names, office hours, telephone numbers and street
addresses of its purchasing agents or other buyers, (v) its billing procedures,
(vi) its credit limits and payment practices, and (vii) its organization
structure.     T.   “Section 162(m)” means Section 162(m) of the Internal
Revenue Code of 1986, as amended, or any successor statute.     U.  
“Significant Transaction” means Company’s acquisition or disposition of a
business or assets which ABM is required to report under Item 2.01 of Form 8-K
under the rules and regulations issued by the Securities and Exchange
Commission.     V.   “State of Employment” means California.     W.   “Target
Bonus” means 40% of Executive’s Base Salary.     X.   “Total Disability” means
Executive’s inability to perform his duties under this Agreement and shall be
deemed to occur on the 91st consecutive or non-consecutive calendar day within
any 12 month period that Executive is unable to perform his duties under this
Agreement because of any physical or mental illness or disability.     Y.   “WTC
Related Gain” means the total amount of all items of income included in ABM’s
audited consolidated financial statements for any Fiscal Year that result from
ABM’s receipt of insurance proceeds or other compensation or damages due to
ABM’s loss of property, business or profits as a result of the destruction of
the World Trade Center on September 11, 2001.

4.   DUTIES & RESPONSIBILITIES. Executive shall assume and perform such
executive or managerial duties and responsibilities as are assigned from
time-to-time by the Chief Executive Officer or such other officer designated by
the Chief Executive Officer, to whom Executive shall report and be accountable.

 



--------------------------------------------------------------------------------



 



Page 4 of 14    

5.   TERM OF AGREEMENT. This agreement shall end on October 31, 2007, unless
sooner terminated pursuant to Paragraph 16 or later extended to an Extended Term
under Paragraph 15 of this Agreement.   6.   PRINCIPAL OFFICE. During the
Initial Term and any Extended Term, as applicable, of this Agreement, Executive
shall be based at an ABM office located in the State of Employment or such other
location as shall be mutually agreed upon by ABM and Executive.   7.  
COMPENSATION. ABM agrees to compensate Executive, and Executive agrees to accept
as compensation in full, for Executive’s assumption and performance of duties
and responsibilities pursuant to this Agreement:

  A.   SALARY. A salary paid in equal installments no less frequently than
semi-monthly at the annual rate of $350,000. Executive shall be eligible, at the
sole discretion of the Compensation Committee, to receive a merit increase based
on Executive’s job performance or for any other reason deemed appropriate by the
Compensation Committee.     B.   BONUS. Subject to subparagraphs (iii), (iv) and
(v) below, Executive shall be entitled to a Bonus for each Fiscal Year, as
follows:

  i.   Executive’s Bonus may range from 0% to 150% of the Target Bonus and shall
be based on the Performance Assessment of Executive for the applicable Fiscal
Year evaluated on the basis of the Performance Criteria. Performance Criteria
may include both ABM and individual objectives, may be both qualitative and
quantitative in nature and shall be established by the Chief Executive Officer,
reviewed by the Compensation Committee, and communicated to Executive within
90 days after the beginning of the Fiscal Year for which they apply. The 2005
Performance Criteria are attached as Exhibit A to this Agreement. The
Performance Assessment for each Fiscal Year shall be the responsibility of the
Chief Executive Officer, who shall submit the Performance Assessment to the
Compensation Committee on the Calculation Worksheet attached as Exhibit B to
this Agreement. The determination of the Bonus amount for each Fiscal Year shall
be determined by the Compensation Committee based upon the Performance
Assessment and the recommendation of the Chief Executive Officer.     ii.   The
Compensation Committee reserves the right at any time to adjust the Performance
Criteria in the event of a Significant Transaction and/or for any unanticipated
and material events that are beyond the control of ABM, including but not
limited to acts of god, nature, war or terrorism, or changes in the rules for
financial reporting set forth by the Financial Accounting Standards Board, the
Securities and Exchange Commission,

 



--------------------------------------------------------------------------------



 



Page 5 of 14    

      rules of the New York Stock Exchange and/or for any other reason which the
Compensation Committee determines, in good faith, to be appropriate.     iii.  
ABM shall pay Executive the Bonus for each Fiscal Year following completion of
the audit of ABM’s financial statements for such Fiscal Year and within 10 days
after determination of the Bonus by the Compensation Committee. In the event of
modification of employment under Paragraph 14 or termination of employment
hereunder other than (a) a termination under Paragraph 16B, (b) a termination
under Paragraph 16C for reasons other than Executive’s health, or
(c) Executive’s retiring at age 65 or more with no less than 10 years of
employment at Company, ABM shall pay Executive, within 75 days thereafter, a
prorated portion of the Target Bonus based on the fraction of the Fiscal Year
that has been completed prior to the date of modification or termination.    
iv.   Absent bad faith or material error, any conclusions of the Chief Executive
Officer with respect to the Performance Assessment or the Compensation Committee
with respect to the Performance Criteria or the Bonus shall be final and binding
upon Executive and ABM.     v.   No Bonus for any Fiscal Year of ABM (other than
the payment of a prorated portion of the Target Bonus under Paragraph 7B(iii)
following a modification or termination of employment) shall be payable unless
ABM’s EPS for the Fiscal Year then ending is equal to or greater than 80% of
ABM’s EPS for the previous Fiscal Year of ABM, in each case excluding any gains
and losses from sales of discontinued operations and any WTC Related Gain.    
vi.   Notwithstanding any other provision of this Agreement, the Compensation
Committee may, prior to the beginning of any Fiscal Year, approve and notify the
Executive of a modification to the Target Bonus or the bonus range set forth in
subparagraph (i) above. The Compensation Committee’s decision in this regard
shall be deemed final and binding on Executive. In addition, the Compensation
Committee may grant a discretionary incentive bonus to Executive at any time in
its sole discretion.

  C.   FRINGE BENEFITS. Executive shall receive the then current fringe benefits
generally provided by ABM to its executives. Such benefits may include but not
be limited to the use of an ABM-leased car or a car allowance, group health
benefits, long-term disability benefits, group life insurance, sick leave and
vacation. Each of these fringe benefits is subject to the applicable ABM policy
at all times. Executive expressly agrees that should he terminate employment
with ABM for the purpose of being re-employed by an ABM subsidiary or affiliate,
he shall “carry-over” any previously accrued but unused vacation balance to the
books of the affiliate. ABM reserves the right to add, increase, reduce or
eliminate any fringe benefit at any time, but no such benefit or benefits shall
be

 



--------------------------------------------------------------------------------



 



Page 6 of 14    

      reduced or eliminated as to Executive unless generally reduced or
eliminated as to senior executives at ABM.     D.   LIMIT. To the extent that
any compensation to be paid to Executive under this Agreement would cause
compensation payable to Executive to be non-deductible by ABM as a result of the
$1 million compensation limit provisions of Section 162(m), Executive agrees
that any such amount in excess of $1 million shall not be paid out to Executive
but shall be deferred by Executive under the ABM Deferred Compensation Plan. The
distribution of such deferred amounts will be made only after Executive is no
longer considered a “covered employee” as defined in Section 162(m). Amounts
deferred by Executive will be credited with interest or gains and losses in
accordance with the ABM Deferred Compensation Plan.

8.   PAYMENT OR REIMBURSEMENT OF BUSINESS EXPENSES. ABM shall pay directly or
reimburse Executive for reasonable business expenses of ABM incurred by
Executive in connection with ABM business in accordance with the ABM Travel &
Entertainment Policy.   9.   BUSINESS CONDUCT. Executive shall comply with all
applicable laws pertaining to the performance of this Agreement, and with all
lawful and ethical rules, regulations, policies, codes of conduct, procedures
and instructions of Company, including but not limited to the following:

  A.   GOOD FAITH. Executive shall not act in any way contrary to the best
interest of Company.     B.   BEST EFFORTS. During all full-time employment
hereunder, Executive shall devote full working time and attention to ABM.     C.
  VERACITY. Executive shall make no claims or promises to any employee,
supplier, contractor, customer or sales prospect of Company that are
unauthorized by Company or are in any way untrue.     D.   POSSIBLE CHANGE OF
CONTROL. Executive agrees that if he is approached by any person to discuss a
possible acquisition or other transaction that could result in a change of
control of ABM, Executive will immediately advise the Chief Executive Officer,
ABM’s General Counsel and the Chair of the Governance Committee of the Board.  
  E.   CODE OF BUSINESS CONDUCT. Executive agrees to fully comply with and
annually execute a certification of compliance with ABM’s Code of Business
Conduct.     F.   OTHER LAWS. Executive agrees to fully comply with the other
laws and regulations that govern his performance and receipt of compensation
under this

 



--------------------------------------------------------------------------------



 



Page 7 of 14    

      Agreement, including but not limited to the provisions of Section 304 of
the Sarbanes-Oxley Act of 2002.

10.   NO CONFLICT. Executive represents to ABM that Executive is not bound by
any contract with a previous employer or with any other business that might
prevent Executive from entering into this Agreement. Executive further
represents that he is not bound by any other contracts or covenants that in any
way restrict or limit Executive’s activities in relation to his or her
employment with ABM that have not been fully disclosed to ABM prior to the
signing of this Agreement.   11.   COMPANY PROPERTY. ABM shall, from time to
time, entrust to the care, custody and control of Executive certain of Company’s
property, such as motor vehicles, equipment, supplies, passwords and electronic
and paper documents. Such documents may include, but shall not be limited to,
customer lists, financial statements, cost data, price lists, invoices, forms,
electronic files and media, mailing lists, contracts, reports, manuals,
personnel files or directories, correspondence, business cards, copies or notes
made from Company documents and documents compiled or prepared by Executive for
Executive’s use in connection with Company business. Executive specifically
acknowledges that all such items, including passwords and documents, are the
property of Company, notwithstanding their preparation, care, custody, control
or possession by Executive at any time(s) whatsoever.   12.   GOODWILL &
PROPRIETARY INFORMATION. In connection with Executive’s employment hereunder:

  A.   PROPRIETARY INFORMATION. Executive agrees to utilize and further
Company’s goodwill among its customers, sales prospects and employees, and
acknowledges that Company may disclose to Executive and Executive may disclose
to Company Proprietary Information.     B.   DUTY OF LOYALTY. Executive agrees
that the Proprietary Information and Company’s goodwill have unique value to
Company, are not generally known or readily available to Company’s competitors,
and could only be developed by others after investing significant time and
money. ABM makes the Proprietary Information and Company’s goodwill available to
Executive in reliance on Executive’s agreement to hold the Proprietary
Information and Company’s goodwill in trust and confidence. Executive hereby
acknowledges that to use this Proprietary Information and Company’s goodwill
other than for the benefit of Company would be a breach of such trust and
confidence and a violation of Executive’s duty of loyalty to Company.

13.   RESTRICTIVE COVENANTS. In recognition of Paragraph 12 above, Executive
hereby agrees that during the term of this Agreement and thereafter as
specifically agreed herein:

 



--------------------------------------------------------------------------------



 



Page 8 of 14    

  A.   NON-SOLICITATION OF EMPLOYEES. While employed by ABM and for a period of
one year following Executive’s termination of employment, Executive shall at no
time directly or indirectly solicit or otherwise encourage or arrange for any
employee to terminate employment with Company except in the proper performance
of this Agreement.     B.   NON-DISCLOSURE. Except in the proper performance of
this Agreement, Executive shall not directly or indirectly disclose or deliver
to any other person or business, any Proprietary Information obtained directly
or indirectly by Executive from, or for, Company.     C.   NON-SOLICITATION OF
CUSTOMERS. Executive agrees that for a reasonable time after the termination of
this Agreement, which Executive and ABM hereby agree to be one year, Executive
shall not directly or indirectly, for Executive or for any other person or
business, seek, solicit, divert, take away, obtain or accept any customer
account or sales prospect with which Executive had direct business involvement
on behalf of Company within one year prior to termination of this Agreement. In
addition, Executive agrees that at all times after the termination of this
Agreement, Executive shall not seek, solicit, divert, take away, obtain or
accept the patronage of any customer or sales prospect of Company through the
direct or indirect use of any Proprietary Information or by any other unfair or
unlawful business practice.     D.   NON-DISPARAGEMENT. During Executive’s
employment with ABM and for a period of two years following termination of
employment (whether voluntary or involuntary), Executive agrees not to make any
comment or take any action which disparages, defames, or places in a negative
light Company, its past and present officers, directors, and employees. ABM
agrees that during this same period, its officers and directors shall refrain
from making any comment or taking any action to disparage, defame, or place
Executive in a negative public light.     E.   COOPERATION. Upon termination of
employment hereunder, Executive shall cooperate with Company in its defense or
prosecution of any current or future matter in any forum, including but not
limited to lawsuits, federal, state or local agency claims, audits and
investigations, and internal and external investigations concerning any matter
in which he was involved during his employment with ABM or about which he has or
should have knowledge and information. Executive’s cooperation shall include,
but is not limited to, meeting with ABM’s in-house and/or outside attorneys,
communicating his knowledge of relevant facts to ABM’s attorneys, experts,
consultants, investigators, executives, management and human resources employees
and other representatives, reviewing and commenting on any relevant documents,
preparing any requested documentation and testifying at depositions, hearings,
arbitrations, trials and any other forum at which Executive’s participation and
testimony is requested by ABM. In performing the tasks outlined in this
Paragraph 13E, Executive shall be bound by the covenants of good faith and
veracity set forth in Paragraph 9 of this

 



--------------------------------------------------------------------------------



 



Page 9 of 14    

      Agreement and as outlined in ABM’s Code of Business Conduct and Ethics. In
performing responsibilities under this Paragraph 13E, Executive shall be
compensated for his time at an hourly rate of $250 per hour.     F.  
LIMITATIONS. Nothing in this Agreement shall be binding upon the parties to the
extent it is void or unenforceable for any reason in the State of Employment,
including, without limitation, as a result of any law regulating competition or
proscribing unlawful business practices.

14.   MODIFICATION OF EMPLOYMENT. At any time during the then current Initial or
Extended Term, as applicable, of this Agreement, upon approval of a majority of
the non-management directors of the Board, the Board shall have the absolute
right, with or without cause and without terminating this Agreement or
Executive’s employment hereunder, to remove Executive as Chief Financial Officer
or from any other position in which Executive is then serving and to modify the
nature of Executive’s employment for the remainder of the then current Initial
or Extended Term, as applicable, from that of a full-time employee to that of a
part-time employee. The Modification Period shall commence immediately upon ABM
giving Executive written notice of such change.

  A.   MODIFICATION ACTIONS. Upon commencement of the Modification Period: (i)
Executive shall immediately resign as an officer and/or director of ABM and of
any ABM subsidiaries, as applicable, (ii) Executive shall promptly return all
Company property in Executive’s possession to Company, including but not limited
to any motor vehicles, equipment, supplies and documents set forth in
Paragraph 11 of this Agreement, and (iii) ABM shall pay Executive when due any
and all previously earned, but as yet unpaid, salary, Bonus pursuant to
Paragraph 7B(iii), or other contingent compensation, reimbursement of business
expenses and fringe benefits.     B.   MODIFICATION OBLIGATIONS. During the
Modification Period: (i) Executive shall be deemed a part-time employee and not
a full-time employee of ABM, (ii) Executive shall provide ABM with such
occasional executive or managerial services as reasonably requested by the
person(s) designated by the Chief Executive Officer, except that failure to
render such services by reason of any physical or mental illness or disability
other than Total Disability or death, or unavailability because of absence from
the State of Employment, shall not affect Executive’s right to receive payments
under subparagraph 14B(iii), (iii) ABM shall continue to pay Executive’s monthly
salary pursuant to Paragraph 7A of this Agreement and shall pay directly to
Executive a monthly amount equal to the Insurance Contribution immediately prior
to the beginning of the Modification Period, (iv) Executive shall not be
eligible or entitled to receive a Bonus with respect to the Modification Period
or participate in any bonus or fringe benefits other than the ABM Employee Stock
Purchase Plan and 401(k) plan provided that Executive continues to qualify under
the terms of such plans, (v) Executive may exercise rights under COBRA to obtain
medical insurance coverage as may be available to Executive, and (vi) ABM shall
pay directly or reimburse Executive in

 



--------------------------------------------------------------------------------



 



Page 10 of 14    

      accordance with the provisions of Paragraph 8 of this Agreement for
reasonable business expenses of ABM incurred by Executive in connection with
such services requested by the person(s) designated by the Board.     C.  
MODIFICATION PERIOD. The Modification Period shall continue until the earlier
of: (i) Total Disability or death, (ii) termination of this Agreement by ABM for
Just Cause, (iii) Executive accepts employment or receives any other
compensation from operating, assisting or otherwise being involved or associated
with any business that is similar to or competitive with any business in which
Company is engaged on the commencement date of the Modification Period, or
(iv) expiration of the then current Initial or Extended Term, as applicable, of
this Agreement.

15.   EXTENSION OF EMPLOYMENT.

  A.   RENEWAL. Absent at least 90 days written notice of termination of
employment or notice of non-renewal from ABM to Executive prior to expiration of
the then current Initial or Extended Term, as applicable, of this Agreement,
employment hereunder shall continue for an Extended Term (or another Extended
Term, as applicable) of one year.     B.   NOTICE OF NON-RENEWAL. In the event
that notice of non-renewal is given 90 days prior to the expiration of the then
Initial or Extended Term, as applicable, of this Agreement, employment shall
continue on an “at will” basis following the expiration of such Initial or
Extended Term. In such event, ABM shall have the right to terminate Executive’s
employment or to change the terms and conditions of Executive’s employment,
including but not limited to Executive’s position and/or compensation .

16.   TERMINATION OF EMPLOYMENT.

  A.   TERMINATION UPON EXPIRATION OF TERM. Subject to at least 90 days prior
written notice of termination of employment, Executive’s employment shall
terminate, with or without cause, at the expiration of the then current Initial
or Extended Term. ABM has the option, without terminating this Agreement, of
placing Executive on a leave of absence at the full compensation set forth in
Paragraph 7 of this Agreement, for any or all of such notice period.     B.  
TERMINATION FOR CAUSE. ABM may terminate Executive’s employment hereunder at any
time during the then current Initial or Extended Term, as applicable, of this
Agreement, without notice subject only to a good faith determination by a
majority of the Board of Just Cause.     C.   VOLUNTARY TERMINATION BY
EXECUTIVE. At any time during the then current Initial or Extended Term, as
applicable, of this Agreement and with or

 



--------------------------------------------------------------------------------



 



Page 11 of 14    

      without cause, Executive may terminate employment hereunder by giving ABM
90 days prior written notice.     D.   DISABILITY OR DEATH. Employment hereunder
shall automatically terminate upon the Total Disability or death of Executive.
ABM shall pay when due to Executive or, upon death, Executive’s designated
beneficiary or estate, as applicable, any and all previously earned, but as yet
unpaid, salary, Bonus, other contingent compensation, reimbursement of business
expenses and fringe benefits which would have otherwise been payable to
Executive under this Agreement, through the end of the month in which Total
Disability or death occurs.     E.   ACTIONS UPON TERMINATION. Upon termination
of employment hereunder, Executive shall immediately resign as an officer and/or
director of ABM and of any ABM subsidiaries or affiliates, as applicable.
Executive shall promptly return and release all Company property in Executive’s
possession to Company, including but not limited to, any motor vehicles,
equipment, supplies, passwords and documents set forth in Paragraph 11 of this
Agreement. ABM shall pay Executive when due any and all previously earned, but
as yet unpaid, salary, Bonus, other contingent compensation, reimbursement of
business expenses and fringe benefits.

17.   GOVERNING LAW. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Employment.   18.   DISPUTE RESOLUTION.

  A.   ARBITRATION. Except as provided in Paragraph 18B below, any claim or
dispute related to or arising from this Agreement (whether based in contract,
statute or tort, in law or equity) including, but not limited to, claims or
disputes between Executive and Company or its directors, officers, employees and
agents regarding Executive’s employment or termination of employment hereunder,
or any other business of Company, shall be resolved by binding arbitration in
accordance with the following procedures:

  i.   The arbitration shall be administered by AAA.     ii.   Except as
modified herein, the arbitration proceeding shall be administered pursuant to
AAA’s Commercial Rules.     iii.   The parties will mutually agree upon two
neutral arbitrators who shall be respectively designated the “Pre-hearing
Arbitrator” and the “Hearing Arbitrator.” The Pre-hearing Arbitrator shall
preside over all issues or disputes arising prior to the hearing on the merits,
including discovery issues and pre-hearing motions. The Hearing Arbitrator shall
preside over the formal hearing on the merits and shall have the sole authority
to issue a final and binding award in the matter.

 



--------------------------------------------------------------------------------



 



Page 12 of 14    

  iv.   The parties may conduct the following discovery as a matter of right:
(a) two depositions per side, (b) 35 non-compound interrogatories per side,
which shall be answered under penalty of perjury by the responding party, (c) 35
non-compound document requests, which shall be answered under penalty of perjury
by the responding party. Any additional discovery shall only take place as
stipulated by the parties, as provided by the AAA’s Commercial Rules, or as
ordered by the Pre-hearing Arbitrator.     v.   The Pre-hearing Arbitrator shall
hear and rule upon such motions for summary judgment or summary adjudication as
might be made by either party. Upon receipt of such a motion, the Pre-hearing
Arbitrator shall consult with the parties and establish both a hearing date and
a briefing schedule which allows an opposition and reply submission prior to the
hearing.     vi.   The cost of such arbitration shall be borne by ABM.     vii.
  Any such arbitration must be requested in writing within one year from the
date the party initiating the arbitration knew or should have known about the
claim or dispute, or all claims arising from that dispute are forever waived.  
  viii.   Any such arbitration shall be held in the city and/or county of
employment hereunder. Judgment upon the award rendered through such arbitration
may be entered and enforced in any court having proper jurisdiction.

  B.   LITIGATION / COURT ACTION. Disputes involving the threatened or actual
breach of obligations set forth in Paragraphs 12 and 13 of this Agreement shall
not be subject to arbitration. Rather, any such disputes shall be resolved
through civil litigation, which may be filed in any court of competent
jurisdiction.

19.   REMEDIES & DAMAGES.

  A.   INJUNCTIVE RELIEF. The parties agree that compliance with Paragraphs 12
and 13 of this Agreement is necessary to protect the business and goodwill of
Company, and that any breach of such Paragraphs will result in irreparable and
continuing harm to Company, for which monetary damages may not provide adequate
relief. Accordingly, in the event of any actual or threatened breach of
Paragraphs 12 and 13 of this Agreement by Executive, ABM and Executive agree
that ABM shall be entitled to all appropriate remedies, including temporary
restraining orders and injunctions enjoining or restraining such actual or
threatened breach. Executive hereby consents to the issuance thereof forthwith
by any court of competent jurisdiction.

 



--------------------------------------------------------------------------------



 



Page 13 of 14    

  B.   WITHHOLDING AUTHORIZATION. To the fullest extent permitted under the laws
of the State of Employment hereunder, Executive authorizes ABM to withhold from
any severance payments otherwise due to Executive and from any other funds held
for Executive’s benefit by ABM, any damages or losses sustained by Company as a
result of any material breach or other material violation of this Agreement by
Executive, pending resolution of the underlying dispute as provided in
Paragraph 18 above.

20.   NO WAIVER. Failure by either party to enforce any term or condition of
this Agreement at any time shall not preclude that party from enforcing that
provision, or any other provision of this Agreement, at any later time.   21.  
SEVERABILITY. The provisions of this Agreement are severable. If any arbitrator
(or court as applicable hereunder) rules that any portion of this Agreement is
invalid or unenforceable, the arbitrator’s or court’s ruling shall not affect
the validity and enforceability of other provisions of this Agreement. It is the
intent of the parties that if any provision of this Agreement is ruled to be
overly broad, the arbitrator or court shall interpret such provision with as
much permissible breadth as is allowable under law rather than consider such
provision void.   22.   SURVIVAL. All terms and conditions of this Agreement
which by reasonable implication are meant to survive the termination of this
Agreement, including but not limited to the provisions of Paragraphs 13 and 18
of this Agreement, shall remain in full force and effect after the termination
of this Agreement.   23.   REPRESENTATIONS. Executive represents and agrees that
he has carefully read and fully understands all of the provisions of this
Agreement, that he is voluntarily entering into this Agreement and has been
given an opportunity to review all aspects of this Agreement with an attorney,
if he chooses to do so.   24.   NOTICES.

  A.   ADDRESSES. Any notice required or permitted to be given pursuant to this
Agreement shall be in writing and delivered in person, or sent prepaid by
certified mail, bonded messenger or overnight express, to the party named at the
address set forth below or at such other address as either party may hereafter
designate in writing to the other party:

         
 
  Executive:   George B. Sundby
 
      90 Cedro Avenue
 
      San Francisco, CA 94127
 
       
 
  ABM:   ABM Industries Incorporated
 
      160 Pacific Avenue, Suite 222
 
      San Francisco, CA 94111
 
      Attention: Chief Executive Officer

 



--------------------------------------------------------------------------------



 



Page 14 of 14    

         
 
  Copy:   ABM Industries Incorporated
 
      160 Pacific Avenue, Suite 222
 
      San Francisco, CA 94111
 
      Attention: General Counsel

  B.   RECEIPT. Any such notice shall be assumed to have been received when
delivered in person or 48 hours after being sent in the manner specified above.

23.   ENTIRE AGREEMENT. Unless otherwise specified herein, this Agreement sets
forth every contract, understanding and arrangement as to the employment
relationship between Executive and ABM, and may only be changed by a written
amendment signed by both Executive and ABM.

  A.   NO EXTERNAL EVIDENCE. The parties intend that this Agreement speak for
itself, and that no evidence with respect to its terms and conditions other than
this Agreement itself may be introduced in any arbitration or judicial
proceeding to interpret or enforce this Agreement.     B.   SUPERSEDES OTHER
AGREEMENTS. It is specifically understood and accepted that this Agreement
supersedes all oral and written employment agreements between Executive and ABM
prior to the date of this Agreement as well as all conflicting provisions of
Company’s Human Resources Manual, including but not limited to the termination,
discipline and discharge provisions contained therein.     C.   AMENDMENTS. This
Agreement may not be amended except in a writing approved by the Board and
signed by the Executive and the Chief Executive Officer.

IN WITNESS WHEREOF, Executive and the Chief Executive Officer have executed this
Agreement as of the date set forth above.

                  Executive: George B. Sundby
 
           
 
      Signature:   /s/George B. Sundby
 
      Date:   July 12, 2005
 
                ABM: ABM Industries Incorporated
 
           
 
      Signature:   /s/ Henrik C. Slipsager
 
          Henrik C. Slipsager
 
      Title:   Chief Executive Officer
 
      Date:   July 12, 2005

 



--------------------------------------------------------------------------------



 



EXHIBIT A
2005 EXECUTIVE PERFORMANCE PEFORMANCE CRITERIA
ABM CORPORATE EXECUTIVE OFFICERS

I.   FINANCIAL PERFORMANCE: Represents 50% of Target Bonus       (Actual
earnings as published in Company’s Form 10-K as filed with the Securities and
Exchange Commission must exceed 80% of the 2005 budget, as approved by the ABM
Board of Directors and adjusted for acquisitions, for Executive to receive a
Financial Performance Bonus.)       Develops, obtains approval for, and
effectively communicates realistic and GAAP compliant financial budgets and
forecasts consistent with the approved Company and business unit strategy.
Develops and ensures compliance with internal financial controls. Ensures that
key financial goals are aggressively pursued. Contributes directly to the
achievement of financial goals for Company and one’s area(s) of responsibility.
Ensures, to the extent possible, that performance of Company and one’s area(s)
of responsibility meets or exceeds budget in all key financial categories,
including revenue, expense, and capital management. Effectively manages costs
and, where appropriate, vendors and receivables.       Indicators: Timely
development and approval of realistic financial goals and plans; understanding
and acceptance of financial goals throughout the organization and one’s direct
span of control; existence of and compliance with effective internal financial
controls. Company and business unit performance against budget.   II.   OTHER
CATEGORIES: Represents 50% of Target Bonus       STRATEGIC LEADERSHIP      
Contributes materially to the development, approval, implementation and ongoing
evolution of a sound business strategy for Company and/or one’s area(s) of
responsibility. Researches concepts and presents new ideas designed to optimize
growth, profitability and shareholder value. Effectively communicates the
approved strategy both internally and externally, as appropriate, and provides
guidance to ensure that the approved strategy is carried out.       Indicators:
Agreement among management and approval by the Board of Directors of a defined
business strategy; effective translation and communication of the approved
strategy to one’s area of responsibility and other internal and external
constituents, as appropriate; proactive revision of strategy to reflect changing
situations; depth of knowledge of one’s market, competitors, and trends.

 



--------------------------------------------------------------------------------



 



    EMPLOYEE LEADERSHIP

  1.   Employee Relations         Maintains sound relationships with superiors,
peers, subordinates and, as appropriate, the Board of Directors. Commands
respect and trust while being considered fair and open in dealings with others.
        Indicators: Employee complaints; perception among supervisors, peers,
subordinates and the Board of Directors.     2.   Staff Development        
Actively contributes to the development of staff under one’s span of control.
Provides guidance to subordinates on key issues and makes time to help others.
Establishes and communicates goals and expectations. Provides open and honest
feedback. Identifies and develops potential successors to key roles.        
Indicators: Proactive individual goal-setting and ongoing review process;
demonstrated development/improvement of subordinates; effective succession
planning.     3.   Recruitment, Retention and Motivation         Generates
enthusiasm among superiors, subordinates and peers. Directly contributes to
creating a performance oriented culture. Identifies and distinguishes top
performers. Retains key employees and assists in identifying and recruiting top
external talent as needed.         Indicators: Employee retention; positive
morale; success in recruiting new talent.     4.   Teamwork         Practices
open, effective and inclusive communication within one’s own span of control and
across Company. Actively seeks ways to build links across Company with the
objective of capitalizing on and sharing “best practices.”         Indicators:
Development and implementation of procedures and processes that promote the
application of “best practices” across Company and within one’s span of control.
Perception as a “team player.”

    COMPLIANCE AND ADMINISTRATION       Ensures compliance with all external
regulations and internal guidelines and policies associated with Safety,
Employee/Labor Relations and other areas pertaining to Company’s various
businesses. Ensures management policies and reports effectively address key
issues. Provides for open channels of communication to ensure that appropriate
individuals, both internally and externally, are notified in a timely manner in
the event of compliance or other related issues. Achieves certification of
Internal Controls for Sarbanes-Oxley Section 404.       Indicators: Volume and
severity of labor/employee relations or other compliance issues; effective
handling of such issues as they arise; timely and proper reporting of such
issues.

 



--------------------------------------------------------------------------------



 



(PERFORMANCE BONUS CALCULATION WORKSHEET) [f12274f1227401.gif]

 